I believe that upon the acceptance of the terms and conditions of the Enabling Act by the Constitutional Convention by ordinance irrevocable as by section 22 of said act it was required to do, the part thereof which provides that "the capital of said state shall temporarily be at the city of Guthrie *Page 266 
in the present territory of Oklahoma, and shall not be changed therefrom previous to Anno Domini 1913," became a compact between the United States and the people of the proposed state which can only be rescinded by the common assent of those who were parties thereto. That this compact should be protected by that sacred regard for plighted faith which should be cherished alike by individuals and organized communities. In my judgment, the opinion of the court ought to be based on the principle that, "Compacts are as obligatory upon states as upon individuals, and the fact that they enter into compacts that bind them shows that they are free."